EXHIBIT 10.3






Rayonier Advanced Materials Inc.
Amended and Restated Executive Severance Pay Plan




1.
Purpose

The Compensation and Management Development Committee of the Board of Directors
of Rayonier Advanced Materials Inc. recognizes that, as with many publicly held
corporations, there exists the possibility of a Change in Control of the
Company. This possibility and the uncertainty it creates may result in the loss
or distraction of senior executives of the Company, to the detriment of the
Company and its shareholders.
Accordingly, the Committee has determined that appropriate steps should be taken
to assure the Company of the continued employment, attention and dedication to
duty of its senior executives-including maintaining professionalism,
indifference and objectivity in negotiating with a potential acquirer and to
seek to ensure the availability of their continued service, notwithstanding the
possibility, threat, or occurrence of a Change in Control.
Therefore, in order to fulfill the above purposes, this Amended and Restated
Executive Severance Pay Plan is adopted effective as of October 21, 2019 (the
“Plan Effective Date”) for any Change in Control that occurs on or after the
Plan Effective Date.
The definitions of capitalized terms are located in Section 8.
2.
Covered Employees

Covered employees under this Plan are those full-time, regular executive
salaried employees of the Company, who are identified and designated as Tier I
or Tier II on Appendix A attached hereto (each, an “Executive”), as such
Appendix A may, subject to Section 13, be amended by the Committee from time to
time prior to a Change in Control.
An Executive shall cease to be a participant in this Plan only as a result of
termination or amendment of this Plan complying with Section 13, or when he or
she ceases to be a full time employee of the Company, unless, at the time he or
she ceases to be an employee, such Executive is entitled to payment of
Separation Benefits as provided in this Plan or there has been an event or
occurrence that constitutes Good Reason after a Change in Control that would
enable such Executive to terminate his or her employment and receive Separation
Benefits. An Executive entitled to payment of Separation Benefits under the Plan
shall remain a participant in the Plan until the full amount of the Separation
Benefits has been paid to such Executive.
3.
Upon a Qualifying Termination

A.Qualifying Termination. If, within two years following a Change in Control,
(a) an Executive terminates his or her full time employment for Good Reason, or
(b) the Company terminates an Executive’s full time employment, the Executive
shall be provided Scheduled Severance Pay and Additional Severance
(collectively, “Separation Benefits”) in accordance with the terms of this Plan,
except that Separation Benefits shall not be payable where the Executive:
•
is terminated for Cause;

•
voluntarily resigns (including normal retirement), other than for Good Reason;

or
•
terminates employment as a result of the Executive’s death or Disability.

Any non-excepted termination is a “Qualifying Termination.”
B.Definitions Related to Qualifying Termination. For purposes of this Section 3,
the following terms have the indicated definitions:
“Cause” shall mean with respect to any Executive: (i) the willful and continued
failure of the Executive for a period of ninety (90) days to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board that specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
(ii) the engaging by the Executive in illegal conduct or gross misconduct that
is demonstrably injurious to the Company. For purposes of this definition, no
act or failure to act on the part of an Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of





--------------------------------------------------------------------------------

EXHIBIT 10.3




counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by an Executive in good faith and, in the best interests of the
Company. An Executive shall be deemed to have engaged in illegal conduct and
shall be subject to termination for Cause if the Executive has been indicted or
charged by any prosecuting agency with the commission of a felony.
“Disability” shall mean an illness or injury that has prevented the applicable
Executive from performing his or her duties (as they existed immediately prior
to the illness or injury) on a full-time basis for 180 consecutive business
days.
“Good Reason” shall mean, with respect to any Executive: (i) the assignment to
the Executive of any duties inconsistent in any respect with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities immediately before the Change in Control,
or any other action by the Company that results in a significant diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive; (ii) any material reduction in the Executive’s Base Pay,
opportunity to earn annual bonuses or other compensation or employee benefits,
other than as a result of an isolated and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive; (iii) the Company’s requiring the Executive to
relocate his or her principal place of business to a place which is more than
fifty (50) miles from his or her previous principal place of business; or
(iv) any purported termination of this Plan (or of the Executive’s participation
therein) otherwise than as expressly permitted by this Plan. Notwithstanding the
foregoing, no termination shall be deemed to be for Good Reason unless (1) the
applicable Executive gives written notice to the Company of the event or
condition claimed to constitute Good Reason within ninety (90) days of the first
occurrence of such event or condition, (2) the Company fails to cure such event
or condition within thirty (30) days of such notice, and (3) the Executive gives
a notice of termination specifying a date of termination not later than one
hundred and twenty (120) days after delivery by the Executive of the written
notice to the Company of the event or condition claimed to constitute Good
Reason.
4.
Plan Benefits

For purposes of this Plan, “Plan Benefits” consist of (i) Scheduled Severance
Pay calculated as provided in Section 4A, (ii) Additional Severance calculated
as provided in Section 4B and Section 4C, and (iii) the Equity Benefits as
provided in Section 4D. The Company shall pay the Scheduled Severance Pay and
Additional Severance to the applicable Executive in a lump sum not later than
ten (10) days after the Effective Date of the Qualifying Termination; provided
that, no portion of the Scheduled Severance Pay or Additional Severance that is
payable on account of an Executive’s Separation from Service shall be paid
earlier than the end of the Separation Delay Period if the payment is on account
of such Separation from Service and at that date the Executive is a Specified
Employee; provided that, such delay in payment shall not apply to any portion of
the Scheduled Severance Pay or Additional Severance that is excepted from such
delay under the Code Section 409A Rules as a Short-Term Deferral or Separation
Pay. The Company shall implement the Equity Benefits in accordance with the
terms of the Applicable Equity Plan.
A.An Executive’s “Scheduled Severance Pay” is the product of the Executive’s
Base Pay times the Executive’s Applicable Tier Multiplier.
B.An Executive’s “Additional Severance” is the sum of the Executive’s Benefits
Continuation Amount, calculated as provided in Section 4C below, and the
Executive’s Bonus Severance, calculated as provided in this Section 4B.
(i)An Executive’s “Bonus Severance” is the product of the Executive’s Applicable
Bonus times the Executive’s Applicable Tier Multiplier, together with an
additional amount equal to the Executive’s Current Pro-rata Bonus.
(1)An Executive’s “Applicable Bonus” is the greatest of (A) the highest bonus
amount actually paid to the Executive under the Rayonier Advanced Materials
annual incentive bonus plan (the “Bonus Plan”) in the three year period
comprised of the year of the Qualifying Termination and the two immediately
preceding calendar years, (B) the Executive’s Target Bonus Award under the Bonus
Plan for the year in which the Change in Control takes place or (C) the
Executive’s Target Bonus Award under the Bonus Plan in the year of Qualifying
Termination. An Executive’s Applicable Bonus shall be determined without regard
to any election the Executive may have made to defer receipt of all or any
portion thereof as if there had been no deferral election in effect.
(2)An Executive’s “Current Pro-rata Bonus” is equal to the product of the
Executive’s Applicable Bonus times a fraction the numerator of which is the
number of months or portion thereof lapsed in the then current year prior to the
Qualifying Termination and the denominator of which is twelve.
C.Benefits Continuation Amounts. An Executive’s Benefits Continuation Amount is
the sum of the Executive’s Retirement Plans Adjustment and Other Benefits
Adjustment. An Executive’s Retirement Plans Adjustment shall be in addition to
amounts to which the Executive is entitled under the Retirement Plan for
Salaried Employees of Rayonier Advanced Materials Inc. (the “Qualified Pension
Plan,” and, together with the Company’s Excess Benefit Plan (the “Supplemental
Pension Plan”), the “Pension Plans”), the Retirement Plan for Salaried Employees
of ITT Corporation, the Rayonier Advanced Materials Investment and Savings Plan
for Salaried Employees (the “Savings Plan”) and the Supplemental Plans
(collectively, the “Retirement Plans”), in effect on the Effective Date of the
Qualifying Termination. (Capitalized terms in this Section 4C that are not
otherwise defined here or elsewhere in this Plan shall have the meaning ascribed
to them in the applicable Retirement Plans.)





--------------------------------------------------------------------------------

EXHIBIT 10.3




(i)An Executive’s “Retirement Plans Adjustment” shall equal the sum of (i) the
Executive’s Savings Plan Adjustment plus (ii) for Executives who participate in
the Pension Plans, the Pension Adjustment. The Pension Adjustment is an amount
equal to the excess of (X) over (Y), where (X) is the “Equivalent Actuarial
Value” of the benefit to which the applicable Executive would have been entitled
under the terms of the Pension Plans, without regard to “vesting” thereunder,
had the Executive accumulated an additional 3 years of eligibility service as a
fully vested participant in the Pension Plans and an additional 3 years of
benefit service in the Pension Plans and as if the Executive were 3 years older,
solely for purposes of benefit eligibility and determining the amount of
reduction in benefit on account of payment commencing prior to the Executive’s
normal retirement date (which for this purpose shall mean the first of the month
that coincides with or follows the applicable Executive’s 65th birthday), and by
defining the Executive’s “Final Average Compensation” as equal to the greater of
the Executive’s Base Pay and target bonus on the Effective Date of the
Qualifying Termination or the Executive’s Final Average Compensation as
determined under the terms of the Qualified Pension Plan, and (Y) is the
Equivalent Actuarial Value of the amounts otherwise actually payable to the
Executive under the Pension Plans. The Equivalent Actuarial Value shall be
determined using the same assumptions utilized under the Qualified Pension Plan
upon the date of payment of the Benefits Continuation Amount and based on the
applicable Executive’s age on such date. For clarity, to the extent that an
Executive participates in a Pension Plan as of immediately prior to a Change in
Control (without regard to whether participation in such plan continues after
the Change in Control) but has received (or will receive) a lump sum
distribution of such Executive’s benefit thereunder in connection with such
Change in Control, the amount payable under this paragraph in respect of such
Pension Plan shall represent the excess of (1) the amount that would have been
payable to the Executive in such distribution had the age, service, and
compensation credits contemplated by clause (X) above been applied immediately
prior to the date used for determination of the amount actually distributed over
(2) the amount actually so distributed (or to be distributed).
An Executive’s Savings Plan Adjustment shall equal the Company contributions
(including, for the avoidance of doubt, Enhanced Retirement Contributions) that
would have been made under the Qualified Savings Plan and the Rayonier Advanced
Materials Inc. Excess Savings and Deferred Compensation Plan (the “Supplemental
Savings Plan,” and together with the Qualified Savings Plan, the “Savings
Plans”) during the three-year period immediately following the Effective Date of
the Qualifying Termination, had the applicable Executive remained employed and
continued to participate in those plans at the level of compensation and rate of
contribution in effect as of the pay date immediately preceding the Effective
Date of the Qualifying Termination; provided, for clarity, that to the extent an
Executive participated in a Savings Plan prior to a Change in Control and such
participation terminated prior to the Effective Date of the Qualifying
Termination or will terminate thereafter due to a lump sum distribution of such
Executive’s benefit thereunder in connection with such Change in Control, the
Savings Plan Adjustment in respect of such Savings Plan shall be determined
based on the Company contributions that would have been made during the
three-year period immediately following the Change in Control had such Savings
Plan remained in effect through such period on the terms in effect as of
immediately prior to such Change in Control. For clarity. for purposes of
calculating the Savings Plan Adjustment, an Executive shall not be required to
contribute to the Savings Plans nor shall the Company be required to include in
the Savings Plan Adjustment amounts attributable to contributions an Executive
would have made under the Savings Plans had the Executive continued to
participate in those plans. The Company shall only be obligated to include in
the Savings Plan Adjustment the Company contributions that would have been made
under the Savings Plans based upon the assumptions set forth in the first
sentence of this paragraph (including the proviso thereto), without allocating
any deemed earnings to said Company contributions.
(ii)Other Benefits Adjustment. The “Other Benefits Adjustment” is an amount
equal to the sum of the Medical Benefits Payment, the Executive Tax Services
Payment and the Outplacement Services, determined as provided in subsections (1)
- (3) below.
(1)An Executive’s “Medical Benefits Payment” is the product of the annual
employer contribution component of the health and welfare plans maintained for
the applicable Executive as of the Change in Control under the applicable
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA)
maintained by the Company for the benefit of the Company’s employees at such
date, times the Executive’s Applicable Tier Multiplier, discounted for present
value applying a 4% discount rate.
(2)An Executive’s “Executive Tax Services Payment” means $10,000 in the case of
a Tier II Executive and, in the case of a Tier I Executive, the amount that
otherwise would be payable for one year under the Company’s Senior Executive Tax
Plan (or any successor thereto), as applicable to the Executive immediately
prior to the Change in Control, together with an amount equal to any Senior
Executive Tax Plan benefits accrued but unpaid as of the Effective Date of the
Qualifying Termination.
(3)“Outplacement Services” means the cost of outplacement services, the scope
and provider of which shall be selected by the applicable Executive in his or
her sole discretion, for a period not to extend beyond twelve (12) months after
the Effective Date of the Qualifying Termination, in an amount not to exceed
$30,000 in the aggregate.
D.Equity Benefits. Company shall provide to the applicable Executive the
benefits due under the Applicable Incentive Stock Plans of the Company upon a
Qualifying Termination hereunder (collectively, the “Equity Benefits”).





--------------------------------------------------------------------------------

EXHIBIT 10.3




5.
Dispute Resolution

A.In the event any dispute arises between an Executive and the Company as to the
validity, enforceability and/or interpretation of any right or benefit afforded
by this Plan, at the Executive’s option such dispute shall be resolved by
binding arbitration proceedings in accordance with the rules of the American
Arbitration Association. The arbitrators shall presume that the rights and/or
benefits afforded by this Plan which are in dispute are valid and enforceable
and that the Executive is entitled to such rights and/or benefits. The Company
shall be precluded from asserting that such rights and/or benefits are not
valid, binding and enforceable and shall stipulate before such arbitrators that
the Company is bound by all the provisions of this Plan. The burden of
overcoming by clear and convincing evidence the presumption that an Executive is
entitled to such rights and/or benefits shall be on the Company. The results of
any arbitration shall be conclusive on both parties and shall not be subject to
judicial interference or review on any ground whatsoever, including without
limitation any claim that the Company was wrongfully induced to enter into this
agreement to arbitrate such a dispute.
The Company shall pay the cost of any arbitration proceedings under this Plan.
The applicable Executive shall be entitled (within two (2) business days of
requesting such advance) to an advance of the actual legal fees and expenses
incurred by such Executive in connection with such proceedings and such
Executive shall be obligated to reimburse the Company for such fees and expenses
in connection with such arbitration proceedings only if it is finally and
specifically determined by the arbitrators that such Executive’s position in
initiating the arbitration was frivolous and completely without merit.
B.In the event an Executive is required to defend in any legal action or other
proceeding the validity or enforceability of any right or benefit afforded by
this Plan, the Company will pay any and all actual legal fees and expenses
incurred by such Executive regardless of the outcome of such action and, if
requested by such Executive, shall (within two business days of such request)
advance such expenses to such Executive. The Company shall be precluded from
asserting in any judicial or other proceeding commenced with respect to any
right or benefit afforded by this Plan that such rights and benefits are not
valid, binding and enforceable and shall stipulate in any such proceeding that
the Company is bound by all the provisions of this Plan.
C.Amounts payable by the Company under this Section 5 shall in the first
instance be paid by the trustee under the trust established by that certain
Trust Agreement, known as the “Legal Resources Trust”, to the extent such
amounts were previously transferred by the Company to the trustee of the Legal
Resources Trust.
6.
Covenants of Executive

A.As a condition to the receipt of a designated portion of the Plan Benefits
otherwise payable hereunder in cash (such portion, the “Covenant Amount”) and in
consideration thereof, the applicable Executive shall be deemed to have made and
be bound by the “Change in Control Covenants” (defined below), which at the
request of the Company shall be acknowledged by the Executive in a simple
declarative statement “I hereby confirm that I am bound by the Change in Control
Covenants” attested to in writing by the Executive. The Covenant Amount shall be
equal to so much of the identified amount payable in cash as the Company shall
designate in a written notice to the applicable Executive given within thirty
(30) days of the Qualifying Termination; provided that, the Covenant Amount
shall not exceed an amount equal to the Base Pay of such Executive immediately
before the Qualifying Termination multiplied by such Executive’s Applicable Tier
Multiplier and determined by the Company in good faith to be reasonable
compensation for the Change in Control Covenants. For the sake of clarity, the
Covenant Amount shall not be an additional payment beyond the Plan Benefits
provided for under this Plan; rather, a portion of the Plan Benefits that the
applicable Executive is otherwise entitled to receive hereunder shall be
allocated as the Covenant Amount; and provided further that, an Executive who
receives any Plan Benefit under this Plan shall make, and will be bound by, the
Change in Control Covenants.
B.An Executive’s “Change in Control Covenants” are the Non-compete Covenants and
the Confidentiality Covenants as set forth in this Section 6B.
(i)Non-compete Covenants. For a period equal to one year following a Qualifying
Termination (the “Covenant Period”), the applicable Executive covenants that
such Executive shall not, without the prior authorization of the Company (which
shall not be unreasonably withheld):
(1)accept or maintain employment with, or act as a principal of, or advisor or
consultant to, or otherwise act as an agent of, any person, firm, corporation or
other entity that competes directly with Company immediately before the
Qualifying Termination; or
(2)solicit any client having a relationship with the Company to terminate or
reduce in a way materially adverse to the Company any relationship such client
has with the Company; or
(3)solicit for employment any individual that was employed by the Company within
sixty (60) days preceding the Qualifying Termination and who was employed by the
Company during the Covenant Period and within sixty (60) days prior to such
solicitation; or
(4)except as permitted or compelled by law, orally or in writing, disparage,
demean or deprecate the Company or any products of the Company.
(ii)Confidentiality Covenants. While employed by the Company following the
Change in Control, and for a period of two (2) years following a Qualifying
Termination (the “Confidential Information Period”), the applicable Executive
covenants that he or she shall not disclose or make available to any person or
entity any “Confidential Information” (as defined below) and shall not use or
cause to be used any Confidential Information for any purpose other than
fulfilling such Executive’s





--------------------------------------------------------------------------------

EXHIBIT 10.3




employment obligations to the Company, without the express prior written
authorization of the Company. For this purpose, “Confidential Information” means
all information about the Company relating to any of its products or services or
any phase of operations, including, without limitation, Trade Secrets (as
defined below), business plans and strategies, know-how, contracts, financial
statements, pricing strategies, costs, customers and potential customers,
vendors and potential vendors, marketing and distribution information, business
results, software, hardware, databases, processes, procedures, technologies,
designs, inventions, concepts, ideas, and methods not generally known through
legitimate means to any of its competitors with which the applicable Executive
became acquainted during the term of employment by the Company. “Trade Secrets”
are all forms and types of financial, business, scientific, technical, economic,
or engineering information, including patterns, plans, compilations, program
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible, and whether or
how stored, compiled, or memorialized physically, electronically, graphically,
photographically, or in writing.
Pursuant to the Defend Trade Secrets Act of 2016, the applicable Executive
understands that he or she cannot be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of Trade Secrets that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. The applicable Executive also understands that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer’s Trade Secrets to the attorney and
the Trade Secret information in the court proceeding, if the individual:
(a) files any document containing the Trade Secret under seal, and (b) does not
disclose the Trade Secret, except pursuant to a court order.
Moreover, the covenants set forth in Sections 6B(i)(4) and 6B(ii) are not
intended to, and do not prevent any Executive from voluntarily providing
information to a government agency nor require Executive to obtain express prior
written authorization of the Company before doing so.
Confidential Information also includes confidential information of third parties
made available to the Company on a confidential basis, but does not include
(a) information which is generally known to the public without breach by the
applicable Executive, (b) was given to the applicable Executive by a third party
without any obligation of confidentiality, or (c) was obtained or independently
developed by the applicable Executive prior to or following employment by the
Company without the use of information that is otherwise Confidential
Information.
(iii)Certain Public Company Employment. An Executive will not be considered to
have violated the covenant in Section 6B(i)(1) above by employment with a public
company that competes with the Company as long as (1) the Executive does not
work in a competing division of the public company and (2) no competing division
of the public company reports to the Executive.
C.Remedies Limited to Equitable Relief. By accepting payment of the Covenant
Amount, the applicable Executive shall be deemed (a) to have acknowledged that
in the event such Executive breaches any of the Change in Control Covenants, the
damages to the Company would be irreparable and that the Company shall have the
right to seek injunctive and/or other equitable relief in any court of competent
jurisdiction to enforce the Change in Control Covenants and (b) to have
consented to the issuance of a temporary restraining order to maintain the
status quo pending the outcome of any proceeding. The foregoing shall be the
exclusive remedy of the Company for a breach of the Change in Control Covenants
and under no circumstances shall the Company be entitled to seek return of all
or any portion of the Covenant Amount or of any other amount payable hereunder,
nor shall the Company be awarded or accept monetary damages for any such breach.
7.
Section 280G Cutback

A.Notwithstanding any provision of this Plan to the contrary, in the event that
the payments and other benefits payable under this Plan or otherwise payable to
an Executive under any other plan, program, arrangement, or agreement maintained
by the Company or one of its affiliates (i) would constitute an “excess
parachute payment” (as defined under Code Section 280G) and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments and other benefits shall be payable either (x) in full or (y) in a
reduced amount that would result in no portion of such payments and other
benefits being subject to the excise tax imposed under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by such Executive on an after-tax basis, of the
greatest amount of severance benefits under this Plan or otherwise,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.
B.The determination of whether it is necessary to decrease a payment or benefit
to be paid under this Plan must be made in good faith by a nationally recognized
certified public accounting firm (the “Accounting Firm”) selected by the
Company. In connection with making any such determination, the Accounting Firm
shall take into account the value of any reasonable compensation for services to
be rendered by the applicable Executive before or after the Change in Control,
including any noncompetition provisions that may apply to such Executive
(whether set forth herein or otherwise), and the Company shall cooperate in the
valuation of any such services, including any noncompetition provisions. This
determination will be conclusive and binding upon the applicable Executive and
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity, or group effecting the Change in Control,
the Company shall appoint another nationally recognized





--------------------------------------------------------------------------------

EXHIBIT 10.3




accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The Company
shall bear all fees of the Accounting Firm. If a reduction is necessary, the
applicable Executive will have the right to designate the particular payment or
benefit to be reduced or eliminated so that no portion of the payment or benefit
to be paid to such Executive will be an excess parachute payment subject to the
deduction limits under Section 280G of the Code and the excise tax under
Section 4999. However, no payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409-1(b)(1) after giving effect to the exemptions
in Treasury Regulation Sections 1.409-1(b)(3) through (b)(12)) may be reduced to
the extent that a reduction can be made to any payment or benefit that is not
“deferred compensation.”
8.
Definitions

The following terms used in this Plan have the indicated meaning:
“Accounting Firm” has the meaning set forth in Section 7.
“Additional Severance” with respect to an Executive means the sum of the
Executive’s Benefits Continuation Amount and the Executive’s Bonus Severance as
set forth in Section 4B.
“Applicable Bonus” has the definition set forth in Section 4B(i)(1).
“Applicable Incentive Stock Plan” means the Rayonier Advanced Materials
Incentive Stock and Management Bonus Plan, as amended, as the context dictates,
as in effect immediately prior to a Change in Control.
“Applicable Tier Multiplier” means three (3) for Tier I Executives and two (2)
for Tier II Executives.
“Award” has the meaning set forth in the Applicable Incentive Stock Plan, as the
context requires.
“Base Pay” means the annual base salary rate payable to the applicable Executive
at the Effective Date of the Qualifying Termination, including compensation
converted to other benefits under a flexible pay arrangement maintained by the
Company or deferred pursuant to a written plan or agreement with the Company,
provided that, such annual base salary rate shall in no event be less than the
highest annual base salary rate paid to such Executive at any time during the
twenty-four (24) month period immediately preceding the Change in Control.
“Benefits Continuation Amount” with respect to an Executive means the amount
calculated as provided in Section 4C and payable upon a Qualifying Termination.
“Board” means the Board of Directors of the Company.
“Bonus Plan” has the definition set forth in Section 4B(i)(1).
“Bonus Severance” with respect to an Executive means the sum of the amount
calculated under Section 4B(i)(1) and the Current Pro-rata Bonus calculated
under Section 4B(i)(2), and payable upon a Qualifying Termination.
“Business Combination” has the definition provided in paragraph 3 of the
definition of Change in Control.
“Businesses” has the definition set forth in Section 6B(i)(1).
“Cause” has the definition provided in Section 3B.
“Change in Control” means the occurrence of any of the following:
(1)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this paragraph, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with paragraphs (3)(A), (3)(B) and (3)(C) of this definition;





--------------------------------------------------------------------------------

EXHIBIT 10.3




(2)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
(3)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(4)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, in the event that a payment of deferred
compensation within the meaning of Section 409A of the Code is to be made upon a
Change in Control, or in the event that it is otherwise necessary for purposes
of Section 409A that the definition of Change in Control comply with the
requirements of Section 409A(a)(2)(A)(v) of the Code, an event shall constitute
a Change in Control only if it satisfies the requirements of Section
409A(a)(2)(A)(v) of the Code and the regulations thereunder.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and “Code Section 409A Rules” shall mean Section 409A of the Code and the
final regulations and other IRS guidance promulgated thereunder, as in effect
from time to time.
“Committee” means the Compensation and Management Development Committee of the
Board.
“Company” means Rayonier Advanced Materials Inc. and any successor to, or
assignee of, the business or assets thereof that becomes bound by this Plan as
provided in Section 10.
“Confidentiality Covenants” with respect to an Executive are the covenants set
forth in Section 6B(ii) and for which purpose “Confidential Information” has the
definition set forth in Section 6B(ii).
“Covenant Amount” with respect to an Executive is the cash portion of Plan
Benefits designated as provided in Section 6A.
“Covenant Period” is the period determined under Section 6B(i) during which an
Executive is bound by the Non-compete Covenants.
“Current Pro-rata Bonus” has the definition set forth in Section 4B(i)(2).
“Disability” has the definition provided in Section 3B.





--------------------------------------------------------------------------------

EXHIBIT 10.3




“Effective Date of the Qualifying Termination” is the date the Company selects
as the applicable Executive’s last day of active full-time employment.
“Equity Benefits” means the Plan Benefits payable upon a Qualifying Termination
as provided in Section 4D.
“Equivalent Actuarial Value” has the definition applicable under the Retirement
Plans.
“Executive Tax Services Payment” means the amount calculated in accordance with
Section 4C(ii)(2).
“Exchange Act” has the definition provided in paragraph 1 of the definition of
Change in Control.
“Executive” means a person identified on Appendix A, as amended from time to
time by the Committee prior to a Change in Control.
“Final Average Compensation” has the meaning applicable under the Retirement
Plans.
“Good Reason” has the definition provided in Section 3B.
“Incumbent Board” has the definition provided in paragraph 2 of the definition
of Change in Control.
“ITT Supplemental Plans” means the Supplemental Plans maintained by ITT
Corporation.
“Legal Resources Trust” has the definition provided in Section 5C.
“Medical Benefits Payment” means the amount calculated in accordance with
Section 4C(ii)(1).
“Non-compete Covenants” with respect to an Executive are the covenants set forth
in Section 6(B)(i).
“Other Benefits Adjustment” has the definition in Section 4C(ii).
“Outplacement Services” has the definition set forth in Section 4C(ii)(3).
“Outstanding Company Common Stock” has the definition provided in paragraph 1 of
the definition of Change in Control.
“Outstanding Company Voting Securities” has the definition provided in paragraph
1 of the definition of Change in Control.
“Pension Plan Adjustment” has the definition provided in Section 4C(i).
“Pension Plan” has the definition provided in Section 4C.
“Performance Shares” and “Performance Share Award Programs” mean the right to
receive contingent performance shares or performance shares (or other Awards) to
be made at the end of a performance period under programs adopted by the
Committee under Section 6 of the Applicable Incentive Stock Plan under which
such program was authorized, upon attainment of the comparative performance
measures provided for in such program.
“Person” has the definition provided in paragraph 1 of the definition of Change
in Control.
“Plan Benefits” has the definition provided in Section 4.
“Plan Change” has the definition set forth in Section 13.
“Plan Effective Date” has the definition provided in Section 1.
“Plan” means this Executive Severance Pay Plan.
“Qualified Pension Plan” has the definition provided in Section 4C.
“Qualified Savings Plan” has the definition provided in Section 4C.





--------------------------------------------------------------------------------

EXHIBIT 10.3




“Qualifying Termination” has the definition provided in Section 3A.
“Retirement Plans” has the definition provided in Section 4C.
“Retirement Plans Adjustment” has the definition provided in Section 4C.
“Savings Plans” has the definition set forth in Section 4C(i).
“Savings Plan Adjustment” has the definition provided in Section 4C(i).
“Scheduled Severance Pay” with respect to an Executive means the amount
calculated as provided in Section 4A and payable upon a Qualifying Termination.
“Separation Benefits” as provided in Section 3A means with respect to an
Executive means the sum of the Executive’s Scheduled Severance Pay and
Additional Severance payable in respect of a Qualifying Termination.
“Separation Delay Period” shall mean the six month period following the date of
an Executive’s Separation from Service (or such other applicable period as may
be provided for by Section 409A(a)(2)(B)(i) of the Code as in effect at the
time), or earlier upon the death of the Executive, such that any payment delayed
during the Separation Delay Period is to be paid on the first business day of
the seventh month following the Separation from Service or, if earlier, such
Executive’s death.
“Separation from Service” and “Separation Pay” and “Short-Term Deferral” and
“Specified Employee” shall have the respective meanings assigned such terms
under the Code Section 409A Rules.
“Severance Trust” has the definition provided in Section 11.
“Supplemental Pension Plan” has the definition provided in Section 4C.
“Supplemental Plans” means any excess benefit plan, within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder (“ERISA”), or any supplemental executive
retirement plan or other employee pension benefit plan, within the meaning of
Section 3(2) of ERISA, not intended to be qualified under Section 401(a) of the
Code, maintained by the Company or by ITT Corporation, subject to the terms and
conditions of such plans, in which the applicable Executive is entitled to
benefits by virtue of his employment with the Company or prior employment by ITT
Corporation.
“Supplemental Savings Plan” has the definition provided in Section 4C(i).
“Target Bonus Award” means the standard bonus target percentages of base
salaries, as defined under the Bonus Plan for the respective executive salary
grades as determined pursuant to Company base salary compensation schedules in
effect for eligible executives at a 100 percent performance factor as of
December 31 of the year in which the Change in Control takes place.
“Tier I” or “Tier II” means the designation assigned to an Executive on
Appendix A as adopted and in effect immediately prior to a Change in Control.
9.
Release

No Separation Benefits will be provided under this Plan unless the applicable
Executive executes and delivers to the Company a mutual release, in
substantially the form attached hereto as Exhibit A.
10.
Successor to Company

This Plan shall bind any successor of the Company, its assets, or its businesses
(whether direct or indirect, by purchase, merger, consolidation, or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.





--------------------------------------------------------------------------------

EXHIBIT 10.3




11.
Administration of Plan/Coordination with Severance Trust

The Company is the Named Fiduciary for the Plan under ERISA. The Committee is
the Plan Administrator, which shall have the exclusive right to interpret this
Plan, adopt any rules and regulations for carrying out this Plan as may be
appropriate and, except as otherwise provided in this Plan, decide any and all
matters arising under this Plan, provided that (x) following a Change in Control
all determinations of the Plan Administrator shall be subject to de novo review
in any arbitration or proceeding and (y) nothing in this Section 11 shall be
construed as a limitation on the provisions of Section 5.
Amounts payable by the Company under this Plan (except under Section 5) may be
made by direction of the Company to the trustee under the trust established by
that certain Trust Agreement for the Rayonier Advanced Materials Inc.
Supplemental Senior Executive Pay Plan (the “Severance Trust”), to the extent
such amounts were previously transferred by the Company to the trustee of the
Severance Trust, but shall be deemed to have been paid only upon receipt by the
applicable Executive.
12.
Claims Procedure

If an employee or former employee makes a written request alleging a right to
receive benefits under this Plan or alleging a right to receive an adjustment in
benefits being paid under the Plan, the Company shall treat it as a claim for
benefit. All claims for benefit under the Plan shall be sent to the Company’s
Senior Vice President, Human Resources, or such other officer as may be
designated by the Committee, and must be received within thirty (30) days after
termination of employment. If the Company determines that any individual who has
claimed a right to receive benefits, or different benefits, under the Plan is
not entitled to receive all or any part of the benefits claimed, it will inform
the claimant in writing of its determination and the reasons therefor in terms
calculated to be understood by the claimant. The notice will be sent within
ninety (90) days of the claim unless the Company determines additional time, not
exceeding ninety (90) days, is needed. The notice shall make specific reference
to the pertinent Plan provisions on which the denial is based, and describe any
additional material or information as necessary. Such notice shall, in addition,
inform the claimant what procedure the claimant should follow to take advantage
of the review procedures set forth below in the event the claimant desires to
contest the denial of the claim. The claimant may within ninety (90) days
thereafter submit in writing to the Company a notice that the claimant contests
the denial of his or her claim by the Company and desires a further review. The
Company shall within sixty (60) days thereafter review the claim and authorize
the claimant to appear personally and review pertinent documents and submit
issues and comments relating to the claim to the persons responsible for making
the determination on behalf of the Company. The Company will render its final
decision with specific reasons therefor in writing and will transmit it to the
claimant within sixty (60) days of the written request for review, unless the
Company determines additional time, not exceeding sixty (60) days, is needed,
and so notifies the employee. If the Company fails to respond to a claim filed
in accordance with the foregoing within sixty (60) days or any such extended
period, the Company shall be deemed to have denied the claim. If the appeal is
denied, the Committee’s written notification to the claimant shall set forth:
(1) the specific reason for the adverse determination; (2) specific reference to
pertinent provisions on which the Committee based its adverse determination;
(3) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies, of, all documents, records and
other information relevant to the claimant’s claim for benefits; and (4) a
statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA. Notwithstanding the foregoing, (x) following a Change
in Control all determinations of the Plan Administrator shall be subject to de
novo review in any arbitration or proceeding and (y) nothing in this Section 12
shall be construed as a limitation on the provisions of Section 5
13.
Termination or Amendment

The Committee or the Board may amend or terminate this Plan (a “Plan Change”) at
any time, except that no such Plan Change may reduce or adversely affect
Separation Benefits for any Executive who has a Qualifying Termination within
two years of the effective date of such Plan Change provided that such Executive
was a Covered Employee under this Plan on the date of the Plan Change; provided
that a change in Appendix A prior to a Change in Control (other than a change
made in anticipation of a specific Change in Control or at the direction of a
party attempting to facilitate a Change in Control) shall not be deemed to be a
Plan Change. Notwithstanding the foregoing, for two years after the occurrence
of a Change in Control event, this Plan may not be terminated or amended until
after all Executives who become entitled to any payments hereunder shall have
received such payments in full. Any extension, amendment, or termination of this
Plan in accordance with the foregoing shall be made in accordance with the
Company’s charter and bylaws and applicable law, and shall be evidenced by a
written instrument signed by a duly authorized officer of the Company,
certifying that such action has been taken.
14.
Plan Supersedes Prior Plans

This Plan supersedes and replaces all prior severance policies, plans, or
practices maintained by the Company with respect to all Covered Employees other
than individualized written agreements executed by the Company and the
applicable Executive.
15.
Unfunded Plan Status

This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Section 401 of ERISA. All
payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or





--------------------------------------------------------------------------------

EXHIBIT 10.3




other segregation of assets made to assure payment. No Executive or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may but shall not be obligated to create one or more
grantor trusts, such as the Legal Resources Trust and the Severance Trust, the
assets of which are subject to the claims of the Company’s creditors, to assist
it in accumulating funds to pay its obligations under the Plan.
16.
Miscellaneous

Except as provided in this Plan, no Executive shall be entitled to any notice of
termination or pay in lieu thereof.
In cases where Severance Pay is provided under this Plan, pay in lieu of any
unused current year vacation entitlement will be paid to the applicable
Executive in a lump sum.
This Plan is not a contract of employment, does not guarantee any Executive
employment for any specified period and does not limit the right of the Company
to terminate the employment of any Executive at any time.
The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.




Exhibit A
WAIVER AND RELEASE OF CLAIMS
[Date]
[Name]
Dear [Name]:
This Agreement sets forth the understanding between Rayonier Advanced Materials
(the “Company”) and you in connection with your separation from employment with
the Company effective [insert date] (the “Separation Date”). This Agreement
shall become effective within seven days after your signing this Agreement as
provided in Section 15 below.
1.
Your signing of this Agreement shall constitute acknowledgment by you of your
separation from employment with the Company on the Separation Date.

2.
Contingent upon your execution and non-revocation of this Agreement, the Company
will provide you with the severance benefits contemplated by the Company’s
Amended and Restated Executive Severance Pay Plan (the “Plan”). You would not be
entitled to payment of the foregoing amount absent this Agreement between you
and the Company.

3.
This Agreement is entered into in accordance with and subject to the Plan, the
terms of which are incorporated herein. Please review the Plan to understand all
of the terms of your severance.

4.
The Company is providing you with the benefits set forth in the Plan in
consideration for your signing this Agreement. By signing, you acknowledge your
acceptance of this consideration and its sufficiency. You warrant and represent
that your decision to accept this Agreement is (i) entirely voluntary on your
part; (ii) not made in reliance on any inducement, promise or representation
whether express or implied, other than the inducements, representations and
promises expressly set forth in this Agreement; and (iii) not the result of any
threats or other coercive action to induce acceptance of this Agreement.

5.
You agree that you will continue to be bound by the restrictive covenants set
forth in the Plan, as well as in any other applicable agreement you may have
entered into with the Company prior to or during the course of your employment
with the Company.






--------------------------------------------------------------------------------

EXHIBIT 10.3




6.
Regardless of whether you sign this Agreement, the Company will pay you the
compensation that you have earned through the date of your separation.
Similarly, even if you do not sign this Agreement, you will be offered benefits
to which you are entitled under the Consolidated Omnibus Budget Reconciliation
Act of 1985 ("COBRA"), and you will retain all vested benefits under the
Rayonier Inc. Investment and Savings Plan for Salaried Employees. You will also
retain any rights to vested benefits earned under the Retirement Plan for
Salaried Employees of Rayonier Inc., if applicable.

7.
In consideration of the additional payments and benefits outlined in this
Agreement, you agree irrevocably and unconditionally to release, acquit and
forever discharge the Company (including its predecessors, successors, parent
company, and any subsidiaries or affiliates and their respective employees,
directors, officers, shareholders, agents, representatives, subsidiaries,
parents, affiliates, predecessors, successors or assigns) on behalf of yourself,
your spouse, your heirs and legal representatives, and all persons claiming
through you, from all claims, suits, liabilities, demands or causes of action of
any nature whatsoever (whether known or unknown) which you ever had, may have,
or now have arising from or related to your employment with the Company, the
termination of your employment or other events occurring prior to the execution
of this Agreement, including but not limited to:

(A)
violations of Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Equal Pay Act, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Family and Medical Leave Act, the Labor Management Relations Act, the National
Labor Relations Act, Executive Order 11246, the Rehabilitation Act, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974, the Employee Retirement
Income Security Act, the Pregnancy Discrimination Act; the National Labor
Relations Act; the Uniformed Services Employment and Reemployment Act; the
Sarbanes-Oxley Act of 2002; the Genetic Information Nondiscrimination Act of
2008; the Lily Ledbetter Fair Pay Act of 2009;

(B)
violations of any other federal or state statute or regulation or local
ordinance;

(C)
claims for lost or unpaid wages, compensation, or other benefits claims under
state law, defamation, intentional infliction of emotional distress, negligent
infliction of emotional distress, bad faith action, slander, assault, battery,
wrongful or constructive discharge, negligent hiring, retention and/or
supervision, fraud, misrepresentation, conversion, tortious interference with
property, negligent investigation, breach of contract, or breach of fiduciary
duty;

(D)
any claims to benefits under any and all bonus, severance, workforce reduction,
early retirement, outplacement, or any other similar plan sponsored by the
Company which you ever had or now have or may in the future have; or

(E)
any other claims under state law arising in tort or contract.

By referencing the laws above, the Releases do not admit coverage or liability
under any of these laws. Additionally, you acknowledge that this Agreement
constitutes a full SETTLEMENT, ACCORD AND SATISFACTION of all claims covered by
the release provisions of this Section 7. You also covenant not to sue or file
any complaint or claim against the Company or any of the Releases with any court
based on any act or omission arising or occurring prior to the date of the
execution of this Agreement, whether known or unknown at the time of execution.
You also waive any right to recover in a civil suit or proceeding brought by any
governmental agency or any other individual on your behalf.
Notwithstanding the foregoing, it is understood by all parties that you do not
release any claims that may not be waived as a matter of law or that arise under
the terms of this Agreement or after the effective date of this Agreement. You
also do not release claims (i) under the Plan, (ii) to your accrued but unused
vacation and any vested benefits that you are already entitled to receive under
the Company’s employee benefit plans subject to the Employee Retirement Income
Security Act of 1974 (ERISA) or any right you have to benefits under COBRA,
(iii) for indemnification or insurance coverage under the applicable officer and
director indemnification and insurance programs of the Company and its
affiliates, or (iv) in your capacity as a shareholder of the Company.
8.
By signing this Agreement, you acknowledge that you have been informed pursuant
to the Federal Older Workers Benefit Protection Act of 1990 that you do not
herein waive rights or claims under the Federal Age Discrimination in Employment
Act that may arise after the date this Agreement is executed.

9.
This Agreement waives rights to which you may be legally entitled. Accordingly,
you should consult with an attorney prior to signing this Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.3




10.
You have twenty-one (21) days from the date you receive this Agreement within
which to consider whether to sign this Agreement and accept the Company's offer.
You should not, however, in any event execute this Agreement prior to your last
day of active employment with the Company.

11.
After you sign this Agreement, you will have seven (7) days in which to revoke
this Agreement by delivering a written notice of revocation to me not later than
5:00 p.m. on the seventh (7th) day after you sign this Agreement at the address
contained herein, and this Agreement shall not become effective or enforceable
until the seven (7) day period has expired (the “Revocation Period”).

12.
To the extent not otherwise governed by federal law, this Agreement shall be
interpreted by the governing law and choice of forum provisions of the Plan.

13.
This Agreement shall not in any way be construed as an admission by the Company
that it has acted wrongfully with respect to you or any other person, or that
the Company is liable to you in any way. You agree not to assert otherwise.

14.
The provisions of this Agreement are severable. If any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.

15.
This Agreement constitutes the entire Agreement between the Company and you with
respect to the subject matters governed herein, and it supersedes any and all
other agreements, whether written or oral, between the Company and you with
respect to your separation and the events leading thereto, excluding those
agreements referenced within this Agreement.

16.
You acknowledge that you have carefully reviewed and understand this Agreement
and that you have had sufficient time to consult with an attorney regarding this
Agreement. Your signature will indicate that you accept and agree to its terms
voluntarily and knowingly and with full understanding of its consequences.

[signatures on following page]
RAYONIER advanced materials
BY:     
PRINTED NAME:     
ITS:     
I have read and agree to the foregoing Waiver and Release of All Claims between
Rayonier advanced materials and [name]. I have been given twenty-one (21) days
to sign this Agreement. I have been advised to consult with an attorney prior to
signing this Agreement and I understand that I have seven (7) days from the date
indicated below in which to revoke this Agreement.
SIGNED:
    
PRINTED NAME:     
DATE:     













